          Case 1:18-cr-03475-WJ Document 70 Filed 05/27/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )     CRIMINAL NO. 18-03475-WJ
                                              )
        vs.                                   )
                                              )
 ROBERT DUNSWORTH,                            )
                                              )
                Defendant.                    )



              ORDER GRANTING UNITED STATES’ UNOPPOSED MOTION
              FOR EXTENTION OF TIME TO RESPOND TO DEFENDANTS’
                   MOTION FOR SUPPRESSION OF STATEMENT

       THIS MATTER came before the Court on the unopposed motion (Doc. 69) of the United

States for extension of time to answer Defendants’ Motion for Suppression of Statement, filed

March 23, 2020 (Doc. 59). The Court, being otherwise fully advised in the premises, FINDS that

the ends of justice are served by the granting of the continuance sought and that the additional

time outweighs the best interest of the public and the defendants in a speedy trial. The Court

finds that the motion is well taken and will be GRANTED.

       IT IS THEREFORE ORDERED that the United States is granted an extension to June 19,

2020, to file its response to Defendant’s Motion for Suppression of Statement (Doc. 59).




                                                     _______________________________
                                                     HON. WILLIAM P. JOHNSON
                                                     CHIEF U.S. DISTRICT JUDGE
